Legacies may be recovered two ways in equity or by petition, and a suit will lie at law upon a promise by the executors to pay it. He is under a moral obligation to pay it when he has assets, and that is a consideration. If he promise in consideration of forbearance, (154) though there be no assets, that is enough. It will lie against the administrator of the administrator promising: the sum paid will be applied as if suit had been against the promising administrator.
NOTE. — As to a promise by an executor, having assets, to pay adebt of his testator, see Sleighter v. Harrington, 6 N.C. 332; Williamsv. Chaffin, 13 N.C. 333.